10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DARREN L. HARRIS, Case No. CV 19-04904 DSF (RAO)
Plaintiff,
V. JUDGMENT
GAVIN NEWSOM, et al.,
Defendants.

 

 

 

Pursuant to the Court’s Order Accepting Report and Recommendation of
United States Magistrate Judge,
IT IS ORDERED AND ADJUDGED that this action is dismissed without

prejudice.

DATED: June 30, 2021 ione y To |
PSLAKQ- AD. Jer cht NA
D°LES.FIS~"™
UNITED STATES DISTRICT JUDGE

 

 
